DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of a rolling element bearing in the reply filed on 12 September 2022 is acknowledged.  The traversal is on the ground(s) that new method claims 20-23 closely correspond to apparatus claims 13-19 and that the process claimed cannot be used to make a materially different product, and the product as claimed cannot be made by a materially different process.  This is not found persuasive because Applicant’s amendments to the claims do not overcome the restriction.  Specifically, Applicant attempted to move the claim limitations at issue to a dependent claim and replace the language with generic place holders in the independent claim. The method still requires that that a strip of sheet metal be separated from a sheet metal body by a combination of punching and laser cutting in claim 22.  None of the product claims require a strip of sheet metal that is separated from a sheet metal body by a combination of punching and laser cutting. The product can be made by another materially different process, such as one in which the sheet metal strip is not separated from a sheet metal body or by stamping out the strip, or by only one of punching or laser cutting.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 September 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second rolling-element bearing ring” of claim 13, ”the annular body” and “the raceway element is attached to a surface of the annular body” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l). Specifically, Fig. 11 is of poor quality and is hand drawn. 
The examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “annular body” of claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “an annular body” and “the raceway element is attached to the surface of the annular body” is not described in the disclosure as originally filed.  The drawings only show a bearing ring element formed as one-piece. The specification does not disclose the rolling-element bearing being made up of separate parts, nor does the specification disclose the raceway element attached to a surface of the annular body.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “directed in a circumferential direction”.  As written, it is unclear what geometry is being recited rendered the metes and bounds of the claim unclear.  It is unclear if the limitation is meant to mean that the edges face in a circumferential direction (and thus extend axially) or if the edges extend in an axial direction (and thus extend circumferentially). Applicant should rewrite the claim to make it clear how the edges are arranged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrahamson U.S. 2014/0334760.
Re clm 13, Abrahamson discloses a rolling-element bearing (Fig. 1 and 14) comprising: a first rolling-element bearing ring (22) comprising a raceway element, the raceway element having a surface (for example, inwardly facing portions of 24, 26 and 30) forming a raceway of the first rolling-element bearing ring and the surface including at least one recess (at 39, Fig. 1), a second rolling-element bearing ring (60), and a plurality of rolling elements (14) between the first rolling-element bearing ring and the second rolling-element bearing ring.
The limitation “formed from a sheet metal strip” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Re clm 19¸ Abrahamson further discloses the at least one recess extends into an axially facing edge of the raceway element (39 is open to the axial end of the ring, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hess U.S. 1,967,821 in view of Herrmann U.S. 2,016,923.
Re clm 13, Hess discloses a rolling-element bearing comprising: a first rolling-element bearing ring comprising a raceway element (Fig. 1-6; outer raceway; page 2: lines 11-23) formed from a sheet metal strip, the raceway element having a surface forming a raceway of the first rolling-element bearing ring, a second rolling-element bearing ring (inner ring; page 2: lines 28-35), and a plurality of rolling elements (“roller” bearing; page 1: line 2) between the first rolling-element bearing ring and the second rolling-element bearing ring.
Hess does not disclose the surface including at least one recess.
Herrmann teaches a bearing comprising at least one recess (212, Fig. 2) along a butt-welded seam for the purpose of providing oil pockets to properly lubricate the rollers.
It would have been obvious to one of ordinary skill in the art to modify the joint seams of Hess and provide the surface including at least one recess for the purpose of providing oil pockets to properly lubricate the rollers.
Re clm 14, Hess further disclose the first rolling-element bearing ring includes an annular body (Fig. 3), and wherein the raceway element is attached to a surface of the annular body (element 3 is of one-piece construction).
Re clm 15, Hess further discloses the raceway element includes at least one first joint edge (top edge of 3, Fig. 4) and at least one second joint edge (bottom edge of 3) directed in a circumferential direction (the edges face in the circumferential direction), the first joint edge being materially bonded (welded) to the second joint edge.
The improvement of Herrmann further discloses the at least one recess is located at a junction of the first joint edge and the second joint edge (as shown by Fig. 2 and 3).
Re clm 16, the improvement of Herrmann further discloses the at least one recess is configured as a lubricant reservoir (22 are oil pockets; page 2: lines 22-35).
Re clm 17, Hess in view of Herrmann further discloses the at least one recess is elongated with a longest dimension extending obliquely with respect to a circumferential direction of the raceway element (applying the oil pockets along the seam as shown in Herrmann Fig. 2 to the oblique seam of Hess in Fig. 13).
Re clm 18, the improvement of Herrmann further discloses the at least one recess comprises a first recess portion (left 18, Fig. 3) in the first joint edge and a second recess portion (right 18, Fig. 3) in the second joint edge.
Hess in view of Herrmann further discloses the first recess portion being circumferentially offset from the second recess portion when the first joint edge is connected to the second joint edge (since applying the recesses of Herrmann to the seam of Fig. 4 or 13 of Hess would provide a circumferentially separated oil pocket instead of the axially separated pocket of Hess).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahamson U.S. 2014/0334760 in view of Rey FR 2940379.
Assuming 60 cannot be considered an inner ring:
Re clm 13, Abrahamson discloses a rolling-element bearing (Fig. 1 and 14) comprising: a first rolling-element bearing ring (22) comprising a raceway element, the raceway element having a surface (for example, inwardly facing portions of 24, 26 and 30) forming a raceway of the first rolling-element bearing ring and the surface including at least one recess (at 39, Fig. 1), and a plurality of rolling elements (14).
The limitation “formed from a sheet metal strip” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Abrahamson does not disclose a second rolling-element bearing ring, plurality of rolling elements between the first rolling-element bearing ring and the second rolling-element bearing ring.
Rey teaches bearings having an inner ring and not having an inner ring (lines 79-83).
Since both Abrahamson and Rey disclose radial bearings, it would have been obvious to one of ordinary skill in the art to provide the bearing with an inner ring thus providing a second rolling-element bearing ring, plurality of rolling elements between the first rolling-element bearing ring and the second rolling-element bearing ring for the purpose of providing a complete bearing. Furthermore, providing an inner ring between a shaft and the rollers allows more options regarding materials and material treatments without having to provide them to the shaft.  Still further, providing the inner ring allows for replacement of the inner ring due to wear without having to replace the shaft.
Re clm 19¸ Abrahamson further discloses the at least one recess extends into an axially facing edge of the raceway element (39 is open to the axial end of the ring, Fig. 1).

Claims 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann U.S. 2,016,923 in view of Rey FR 2940379.
Re clm 13, Herrmann discloses a rolling-element bearing (Fig. 1-3) comprising: a first rolling-element bearing ring (Fig. 2 and 3) comprising a raceway element, the raceway element having a surface forming a raceway of the first rolling-element bearing ring and the surface including at least one recess (22s), and a plurality of rolling elements (17).
The limitation “formed from a sheet metal strip” is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113.
Herrmann does not disclose a second rolling-element bearing ring, plurality of rolling elements between the first rolling-element bearing ring and the second rolling-element bearing ring.
Rey teaches bearings having an inner ring and not having an inner ring (lines 79-83).
Since both Herrmann and Rey disclose radial bearings, it would have been obvious to one of ordinary skill in the art to provide the bearing with an inner ring thus providing a second rolling-element bearing ring, plurality of rolling elements between the first rolling-element bearing ring and the second rolling-element bearing ring for the purpose of providing a complete bearing. Furthermore, providing an inner ring between a shaft and the rollers allows more options regarding materials and material treatments without having to provide them to the shaft.  Still further, providing the inner ring allows for replacement of the inner ring due to wear without having to replace the shaft.
Re clm 14¸ Herrmann further discloses the first rolling-element bearing ring includes an annular body (shown in Fig. 2-3), and wherein the raceway element is attached to a surface of the annular body (14s are welded together to form an integral construction).
Re clm 15, Herrmann further discloses the raceway element includes at least one first joint edge (19/20s of left side, Fig. 3) and at least one second joint edge (19/20s of right side) directed in a circumferential direction (the seam of the joint extends circumferentially), the first joint edge being materially bonded to the second joint edge (via welding), and wherein the at least one recess (22s) is located at a junction of the first joint edge and the second joint edge (22s are formed by junction of left 14 and right 14).
Re clm 16, Herrmann further discloses the at least one recess is configured as a lubricant reservoir (22 are oil pockets).
Re clm 18, Herrmann further discloses the at least one recess (22s) comprises a first recess portion (one of 18s on left side) in the first joint edge and a second recess portion (one of 18s circumferentially adjacent to the one 18) in the second joint edge, the first recess portion being circumferentially offset from the second recess portion when the first joint edge is connected to the second joint edge.
Re clm 19¸ Herrmann further discloses the at least one recess extends into an axially facing edge of the raceway element (22 forms an axial edge at the boundary of 22; 22 extends up to this edge).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656